—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Queens County (Giaccio, J.), dated November 8, 1999, which denied his motion for summary judgment dismissing the complaint on the ground that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that there is an issue of fact as to whether the injured plaintiff sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see, Livai v Amoroso, 239 AD2d 565; Walsh v Kings Plaza Replacement Serv., 239 AD2d 408). Mangano, P. J., S. Miller, McGinity, Luciano and Smith, JJ., concur.